—Judgment, Supreme Court, New York County (Rena Uviller, J., at jury trial; Micki Scherer, J., at sentence), convicting defendant of criminal possession of a controlled substance in the third degree and sentencing him, as a second felony offender, to a term of 5V2 to 11 years, unanimously affirmed.
The challenged portions of the prosecutor’s summation were generally responsive to the defense summation and permissible comment on the evidence (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976). To the extent that any of the comments might be viewed as improper, we find that the court’s curative actions were sufficient to prevent any possibility of prejudice (see, People v Davis, 58 NY2d 1102). Concur— Nardelli, J. P., Wallach, Lerner and Rubin, JJ.